Citation Nr: 1200513	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  08-17 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left eye condition.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 2005 to September 2006; a period of active duty for training from March 2003 to June 2003 has been verified.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision rendered by the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that the above stated issues were remanded by the Board in February 2010 with instructions for the RO to afford the Veteran new VA examinations.  The RO complied with the Board's request and issued a July 2011 supplemental statement of the case (SSOC).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Since the most recent supplemental statement of the case (SSOC) was issued in July 2011, additional relevant evidence was submitted to the Board in August 2011.  Such evidence includes a statement from the Veteran in support of his claim as well as buddy statements from fellow servicemen in support of the Veteran's claim.  The statements contain relevant information regarding the Veteran's left eye condition.

In October 2011, the Board mailed a request for waiver of initial RO consideration of this evidence to the Veteran.  The Veteran was notified that he had the right to have this newly submitted evidence reviewed by the agency or original jurisdiction (AOJ) for issuance of an SSOC, or that he could waive his right to initial AOJ consideration of the newly submitted evidence and request that the Board proceed with the adjudication of his appeal.  The Board then explained that he had 45 days to respond, and that if the Board did not hear from him by the end of the 45- day period, that the Board would assume he did not wish to waive initial AOJ consideration of the newly submitted evidence and therefore remand his appeal to the AOJ for review.

To date, the Veteran has failed to respond.  As such, his case must be remanded to allow the RO to readjudicate his claim based on the newly submitted evidence.  See 38 C.F.R. § 19.31 (2011); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

In addition, the Board notes that the August 2011 letter submitted by the Veteran stated that his current claims are related to his second deployment period with the National Guard from May 2009 to January 2010.  Further review of the record indicates that the Veteran stated multiple times in VA treatment records dating from March 2010 to October 2010 that he had recently returned from a period of deployment.  Those records indicate that the Veteran stated his second deployment was from February 2009 to March 2010.  Unfortunately there is no evidence of record that the RO attempted to verify whether the Veteran was on active duty from approximately February 2009 to March 2010.  Additionally, no attempt has been made to obtain any service personnel or service treatment records from that time.  The Board notes that only service department records can establish if and when a person was serving on active duty, active duty for training, or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  The VA has a duty to assist the Veteran in the development of facts pertinent to his claim under 38 C.F.R. § 3.103(a) (1993).  The United States Court of Veterans Appeals (Court) has held that fulfillment of the VA's duty to assist the Veteran includes the procurement and consideration of any relevant medical records.  Ferraro v. Derwinski, 1 Vet. App. 326, 334 (1991).  

As no request was made to verify the specific dates or nature of any additional service beyond that stated in the Introduction section above, or to obtain service personnel or medical records, and the nature and dates of any additional periods of National Guard service, particularly service from approximately February 2009 to March 2010, and any related service medical records could be pertinent to the Veteran's claims, the Board finds these records must be obtained.  Hayre v. West, 188 F.3d 1327 (Fed. Cir 1999) (VA has a duty to obtain or attempt to obtain all service medical records.).

Therefore the RO must confirm the Veteran's most recent period of service and indicate whether any such service was active duty, active duty for training, or inactive duty training.  The RO should also obtain any National Guard service personnel and medical records dating from February 2009 to March 2010.  

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain all of the Veteran's service personnel and medical records from February 2009 to the present from the National Personal Records Center (NPRC) or any other appropriate agency, including the Wisconsin Army National Guard, and associate them with the claims folder.  Information should also be requested as to the specific dates of any active duty, active duty for training, or inactive duty training from February 2009 to the present, and particularly for the period from March 2009 to March 2010.  Of particular interest is any active duty deployment to Iraq.  All attempts to obtain the foregoing documents should be fully outlined according to applicable procedures, and any negative response to the request(s) for records should be committed to writing and made a part of the record.  If the service personnel and medical records cannot be obtained, inquiry should be made of the Veteran as to whether he has the original records.  If so, all such records should be forwarded to the VA. 

2. When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence added to the record since the issuance of the July 2011 supplemental statement of the case.  Upon review of the additional records, the RO should undertake any additional indicated development including further VA examination if deemed warranted.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


